Order entered October 20, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00853-CR

                         SELVIN SANTOS-HERNANDEZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-30682-V

                                            ORDER
       We GRANT the State’s October 19, 2016 second motion to extend time to file its brief and

ORDER the brief received on October 19, 2016 filed as of the date of this order.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE